Exhibit23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the reference to our firm under the caption “Experts” in this Registration Statement (Form S-3/A) and related Prospectus of Pernix Therapeutics Holdings, Inc., and to the incorporation by reference therein of our report dated March 2, 2015, with respect to the consolidated financial statements and the effectiveness of internal controls over financial reporting of Pernix Therapeutics Holdings, Inc. included in its Annual Report (Form 10-K) for the year ended December 31, 2014, filed with the Securities and Exchange Commission. /s/ Cherry Bekaert LLP Atlanta, Georgia July 28, 2015
